DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (USPN 2016/0021360 A1) in view of Kim et al. (USPN 2011/0032330 A1).

As to claim 1, Nishizawa teaches a display system comprising:
an information processing device (see at least figs. 1 and 2, 4: information processing device 10) that includes:
a display unit that displays an image including an object (see at least figs. 1 and 2, 4: image display section),
a controller that sets a division position in the image (see at least fig. 2: image processing section 160 and [0061]), and 
a transmission unit that transmits the image (see at least fig. 2: transmitting units TX for transmitting the image to the display device by the information processing device 10); and
a head mounted display (see at least figs. 1-2: head-mount type display device 100) that includes:
a first reception unit that receives the image from the transmission unit of the information processing device (see at least fig. 2: Rx receiving units receive from transmitting units TX of the information processing device 10),
another controller that generates a first image including the object and a second image including the object by dividing the image at the division position (see at least fig. 2: display control section 190 and [0062]-[0063]),
a right-eye display unit that displays the first image (see at least fig. 1: head-mount type display device 100 with a right optical image display section 26), and
a left-eye display unit that displays the second image (see at least fig. 1: head-mount type display device 100 with a left optical image display section 28),
wherein
the display unit displays additional information at a position that overlaps with the image away from the division position (see at least figs. 1-2, 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096], [0129]),
the controller executes an adjustment to the head mounted display (see at least figs. 1-2, [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment of luminance and chromaticness, or a keystone distortion correction process on the image data if necessary.”),
only one of the right-eye display unit or the left-eye display unit displays the additional information (see at least figs. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096], [0129]).
Nishizawa does not directly teach the display unit displays an operation menu at a position that overlaps with the image, the operation menu indicating a menu in which the controller executes an adjustment.
Kim teaches a display unit displays an operation menu at a position that overlaps with the image and that is away from the division position, the operation menu indicating a menu in which the controller executes an adjustment (see at least figs. 1, 17-31,26,27: 3D setting menu, [0076], [0109], [0114], [0147] “While the display 180 displays only the 3D format setting menu 1010 in FIG. 10 for illustrative purposes, to which the present invention is not limited, it may be also contemplated that the 3D format setting menu 1010 overlies on an image (not shown) displayed on the display 180. Specifically, the 3D format setting menu 1010 may be displayed in a pop-up window.” and claims 1-24). When substituting Kim’s menu in place of Nishizawa’s additional information, the combination teaches the controller executes the adjustment only based on information transmitted by the only one of the right-eye display unit or the left-eye display unit (see Nishizawa at least figs. 1-2, 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0060] [0096], [0129] and Kim at least figs. 1, 17-31, 26, 27: 3D setting menu, [0076], [0109], [0114], [0147] and claims 1-24 – note since the adjustment comes from the menu – if the menu is only displayed on the left or right side then the adjustment would only be based on information transmitted from one side/display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pop-up window menu that overlies on an image as taught by Kim into the additional information and as taught by Nishizawa because they are in the same field of HMDs and also to for increasing user convenience (see Kim at least [0003]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, Nishizawa teaches a control method of a display system including an information processing device and a head mounted display connected to the information processing device, the information processing device including a display unit, the head mounted display including a right-eye display unit and a left-eye display unit, the control method comprising:
causing the display unit to display an image that includes an object (see at least figs. 1 and 2: image display section);
setting a division position in the image (see at least fig. 2: image processing section 160 and [0061]);
causing the information processing device to transmit the image (see at least fig. 2: transmitting units TX for transmitting the image to the display device by the information processing device 10);
causing the head mounted display to receive the image transmitted from the information processing device (see at least fig. 2: head-mount type display device 100, Rx receiving units receive from transmitting units TX of the information processing device 10);
generating a first image including the object and a second image including the object by dividing the image at the division position (see at least fig. 1: right optical image display section 26, a left optical image display section 28 and fig. 2: display control section 190 and [0062]- [0063));
causing the display unit to display additional information at a position that overlaps with the image and that is away from the division position (see at least figs. Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096], [0129]);
executing an adjustment to the head mounted display (see at least figs. 1-2, [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment of luminance and chromaticness, or a keystone distortion correction process on the image data if necessary.”),
causing the right-eye display unit to display the first image (see at least fig. 1: a right optical image display section 26); 
causing the left-eye display unit to display the second image (see at least fig. 1: a left optical image display section 28);
causing only one of the right-eye display unit or the left-eye display unit to display the additional information (see at least Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096] “In the case in which the additional information is the information easy to visually recognize together with the external sight such as characters or symbols, the display method selection section 185 selects the display method for displaying the additional information in either one of the right optical image display section 26 and the left optical image display section 28 as shown in FIG. 4A. In FIG. 4A, the additional information IF related to the book as the object is displayed in the left display image VL displayed on the left optical image display section 28. In other words, the additional information IF of the object is displayed so as to be visible only to the left eye of the user. Thus, it is possible for the user to visually recognize clearly the external sight and the additional information displayed so as to be superimposed on the external sight without adjusting the focal distance. It should be noted that it is also possible to adopt the configuration in which the user can set which one of the right optical display section 26 and the left optical image display section 28 is made to display the additional information using the operation to the operation section 135 in the case in which there is selected the display method of making either one of the display sections display the additional information.”).
Nishizawa does not directly teach an operation menu.
Kim teaches an operation menu (see at least figs. 1, 17-31: 3D setting menu, [0076], [0109], [0114], [0147] “While the display 180 displays only the 3D format setting menu 1010 in FIG. 10 for illustrative purposes, to which the present invention is not limited, it may be also contemplated that the 3D format setting menu 1010 overlies on an image (not shown) displayed on the display 180. Specifically, the 3D format setting menu 1010 may be displayed in a pop-up window.” and claims 1-24). When substituting Kim’s menu in place of Nishizawa’s additional information, the combination teaches executing the adjustment only based on information transmitted by the only one of the right-eye display unit or the left-eye display unit (see Nishizawa at least figs. 1-2, 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0060] [0096], [0129] and Kim at least figs. 1, 17-31, 26, 27: 3D setting menu, [0076], [0109], [0114], [0147] and claims 1-24 – note since the adjustment comes from the menu – if the menu is only displayed on the left or right side then the adjustment would only be based on information transmitted from one side/display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjustment object (menu) in an image as taught by Kim with the additional information as taught by Nishizawa because they are in the same field of HMDs and also to for increasing user convenience (see Kim at least [0003]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the operation menu does not overlap with the object (see Kim at least figs. 1, 17-31: 3D setting menu (operation menu) and [0147] and note location/arrangement is an obvious choice of design).

As to claim 7, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the information processing device includes a second reception unit that receives an input, the display unit displays the operation menu when the second reception unit receives the input, and the display unit does not display the operation menu when the reception unit does not receive the input (see Nishizawa at least fig. 2: receiving units Rx and figs. 3-5: additional information and Kim least figs. 1, 17-31: 3D setting menu (operation menu), [0076], [0109], [0114], [0147]).

As to claim 8, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the information processing device includes a detection unit that detects whether the head mounted display is connected, and the controller reduces a luminance of the image displayed on the display unit, in accordance with a detection result of the detection unit, to be lower than a set luminance (see Nishizawa at least figs. 1-2: note connection shown and therefore detected and [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment of luminance and chromaticness, or a keystone distortion correction process on the image data if necessary. — note lower or higher luminance would be an obvious choice of design”).

As to claim 9, the combination of Nishizawa and Kim teach the display system according to claim 8 (see above rejection), wherein the operation menu indicates the menu in which the controller adjusts a luminance of the first image and a luminance of the second image (see Nishizawa at least [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment of luminance and chromaticness, or a keystone distortion correction process on the image data if necessary”).

As to claim 10, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the image has a first region and a second region, the first region includes the object and overlaps with the operation menu, the second region includes the object and does not overlap with the operation menu, and the other controller divides the image into the first image and the second image at the division position such that the first image includes the first region and the second image includes the second region (see Nishizawa at least figs. 1-5A: left, right and additional information and [0096] “In the case in which the additional information is the information easy to visually recognize together with the external sight such as characters or symbols, the display method selection section 185 selects the display method for displaying the additional information in either one of the right optical image display section 26 and the left optical image display section 28 as shown in FIG. 4A. In FIG. 4A, the additional information IF related to the book as the object is displayed in the left display image VL displayed on the left optical image display section 28. In other words, the additional information IF of the object is displayed so as to be visible only to the left eye of the user. Thus, it is possible for the user to visually recognize clearly the external sight and the additional information displayed so as to be superimposed on the external sight without adjusting the focal distance. It should be noted that it is also possible to adopt the configuration in which the user can set which one of the right optical display section 26 and the left optical image display section 28 is made to display the additional information using the operation to the operation section 135 in the case in which there is selected the display method of making either one of the display sections display the additional information.” and Kim at least figs. 1, 17-31: 3D setting menu (operation menu) and [0147] “While the display 180 displays only the 3D format setting menu 1010 in FIG. 10 for illustrative purposes, to which the present invention is not limited, it may be also contemplated that the 3D format setting menu 1010 overlies on an image (not shown) displayed on the display 180. Specifically, the 3D format setting menu 1010 may be displayed in a pop-up window.”). 

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive. 

Applicant argues – 
“The applied references do not disclose "the controller executes the adjustment only based on information transmitted by the only one of the right-eye display unit or the left-eye display unit." In particular, Nishizawa does not disclose displaying a menu for a controller to execute adjustment. Kim discloses a menu for a controller to execute adjustment, but does not disclose that the adjustment control is executed based on information transmitted by only one of two display units.
Also, the "additional information" disclosed in Nishizawa is different from the "operation menu” recited in claim 1. In particular, the left display image VL and the right display image VR in Fig. 4A-C, 5 of Nishizawa are the image that is not generated by the image processing section160 and/or the display control section190. The left display image VL and the right display image VR are the external sight scenes that the user can see through the Head Mount Display (HMD) when the HMD is mounted on the user's head. Nishizawa discloses that "The head-mount type display device 100 according to the present embodiment is an optical transmissive head-mount type display device allowing the user to visually recognize a virtual image and at the same time visually recognize an external sight directly" at paragraph [0032]. Therefore, Fig.4A-C, 5 of Nishizawa show that the left-eye display unit and the right-eye display unit display the additional information about the target in external sight in which the user sees through the HMD. Thus, The additional information in Nishizawa is the image (PD) including the object (diver), not the operation menu that indicating the menu in which the controller executes the adjustment to the head mounted display.
In other words, Nishizawa discloses that the at least one of left-eye display unit and/or the right-eye display unit display the additional information (the image VR display the image (PD) including the object(diver)). However, Nishizawa does not disclose that, while both of the left-eye display unit and the right-eye display unit display the additional information, only one of the left-eye display unit or the right-eye display unit displays the other image overlapping with the additional image (the operation menu PC).”

Examiner disagrees – 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Han et al. (USPN 2018/0033177 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least [0041] “The input member 213 may include various input circuitry and allow a function of the electronic device 100 to operate in response to, for example, a user input (e.g., a touch, a press, a drag, or the like). In this regard, the user may allow a graphic user interface (GUI) to be displayed on a screen displayed in sight, by using the input member 213. The user may control a settings item associated with image playback, such as an audio volume of the electronic device 100, by operating the input member 213 such that an input signal is applied to at least one object (e.g., a settings menu) included in the GUI. In various embodiments, the input member 213 may include at least one of a touch pad, a physical button, a joystick, and a wheel”);
(2) Sadi et al. (USPN 2016/0086379 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least fig. 31 and [0174] “In particular embodiments, the client device may provide a UI that allows the user to interact with the 360.degree. stereoscopic 3-D video. In particular embodiments, the IMU of client devices 150A- C may use motion of the user's head to interact with the UI (e.g., nod or shake their head to confirm or deny actions). As an example and not by way of limitation, the UI may use the sides of perspective 242A-C to display menu items or activate various capabilities. For example, if the center of perspective 242A-C includes the main video content, the sides or back of perspective 242A-C may include controls that the user may look at to activate. As another example, the Ul may horizontally organize different video footage. The user may navigate through the video footage by rotating the head horizontally. Furthermore, by looking up or down, the user may expand selected footage frame by frame. As another example, tilting the head of the user may lead to a tilt of perspective 242A-C. As another example, the Ul may open the menu of actions based on detecting a downward head movement performed by the user.”; [0178] “As another example, the Ul may remove a portion of 360.degree. stereoscopic 3-D environment 240 to reveal a phone camera feed in response to the captured hand movement corresponding to a peeling back gesture. As another example, the Ul may open a menu of actions based on detecting a hand swipe gesture. As another example, the Ul may display a see-through perspective 242A-C by wiping away the nearest perspective 242A-C using a swipe gesture. As another example, the UI may support defining an area to crop of perspective 242A-C based on an area defined by extend hands of the user. The cropped area may be collaged with sections from recordings or live streaming of 360.degree. stereoscopic 3-D video. As another example, the Ul may switch between streamed content to camera feed when the user actuates a virtual button or performs a particular gesture. In particular embodiments, the Ul may perform an action based on the movement of the user based on depth and image sensor data. As an example and not by way of limitation, a step movement by the user may open a notification, while a kick motion may dismiss the notification.”);
(3) Nishizawa (USPN 2018/0276898 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least fig. 7 and [0089] “The content data 124 includes data (e.g., image data, video data, and audio data) of contents including images and pictures to be displayed by the image display section 20 with the control by the control function section 150. It should be noted that the content data 124 can also include data of an interactive content. The interactive content denotes a content of a type that the operating section 110 obtains the operation of the user, the control function section 150 performs the process corresponding to the operation content thus obtained to display the content corresponding to the processing content on the image display section 20. In this case, it is also possible for the data of the content to include image data of a menu screen for obtaining the operation of the user, data for determining processes corresponding to items included in the menu screen, and so on.”; [0098] “FIG. 7 is an explanatory diagram showing an example of the augmented reality display by the HMD 100. In FIG. 7, the view VR of the user is illustrated. By the image light guided to both eyes of the user of the HMD 100 forming an image on the retinas of the user in such a manner as described above, the user visually recognizes the target image Al, the display target, as the augmented reality (AR). In the example shown in FIG. 7, the target image Al is the menu screen of the OS of the HMD 100. The menu screen includes icons for starting up the application programs such as "MESSAGE," "PHONE," "CAMERA," "BROWSER," and "NAVIGATION." Further, by the right light guide plate 26 and the left light guide plate 28 transmitting the light from the external world, the user visually recognizes the external world SC. As described above, it is possible for the user of the HMD 100 according to the present embodiment to see the target image Al so as to overlap the external world SC with respect to a part of the view VR in which the target image Al is displayed. Further, regarding a part of the view VR in which the target image Al is not displayed, the external world SC alone can be seen.”; and [0099] “As shown in FIG. 7, on the target image Al, there is displayed a pointer image Pt. In FIG. 7, for the sake of convenience of explanation, the pointer image Pt is shown in an enlarged manner compared to the pointer image Pt actually viewed by the user. The pointer image Pt is used for the user to select the menus displayed on the target image Al. In the example shown in FIG. 7, the user sets the pointer image Pt on a browser icon on the target image Al to thereby select the browser menu. It is possible for the user to execute the browser menu by making a tap action or the like on the track pad 14 in this state.”);
(4) Kojima et al. (USPN 2017/0185214 A1) — see at least [0310] “an energy saving mode or any other mode may be activated so that only one of the right light guide 26 and the left light guide 28 displays an operation control command image. In this case, the input analysis section 163 may detect approach of an operation body by using the right sensor section 410 or the left sensor section 420, that is, only the sensor section on the side where display operation is performed.”;
(5) Sendai et al. (USPN 2017/0168562 A1) — see at least [0069] “the display control unit 190 controls generation and emission of image light using each of the right display driving unit 22 and the left display driving unit 24. For example, the display control unit 190 allows both of the right display driving unit 22 and the left display driving unit 24 to generate image light, allows only one of the right display driving unit 22 and the left display driving unit 24 to generate image light, or allows both not to generate image light.”;
(6) Kobayashi et al. (USPN 2017/0160550 A1) — see at least [0162] “In FIGS. 4(F) and 4(G), an example is shown in which one superimposing position mark M is disposed in each of the image for left eye 355 and the image for right eye 356. However, the number, the shape, and the like of indexes (superimposing position marks) are optional. For example, as the shape of the superimposing position mark, various shapes such as other figures, characters, and images can be used. A display color, luminance, and the like are also optional. The user only has to be able to visually identify the superimposing position mark M disposed in the image for left eye 355 and the image for right eye 356. For example, an icon or the like shown to the user on a menu screen concerning operation of the head-mounted display device 100 may be used as the superimposing position mark. A superimposing position mark having a frame shape may be used. A superimposing position mark including a plurality of figures or images may be displayed. The position of the superimposing position mark only has to be in a position common to the image for left eye 355 and the image for right eye 356 and is not limited to the centers of the image for left eye 355 and the image for right eye 356.”; and
(7) Li et al. (USPN 2017/0011555 A1) — see at least [0006], [0169] “FIG. 13 is a schematic diagram of a state where the marker image IMG is displayed on only the right optical image display section 26B. FIG. 13 illustrates an outline when a user visually perceives the marker image IMG displayed on the right optical image display section 26B from a right-eye position RP which is set as the position of the virtual or expected right eye of the user wearing the image display section 20B in advance. Meanwhile, FIG. 13 illustrates only the image display section 20B within the HMD 100B”, [0272] “FIG. 29 is a schematic diagram illustrating a spatial positional relationship in a state where a marker image IMG is displayed on only the right optical image display section 26Ca. FIG. 29 schematically illustrates the case where a user US visually perceives a marker image IMG displayed on the right optical image display section 26Ca from a right eye position RP which is set in advance as the position of an imaginary right eye of the user US wearing the image display section 20Ca.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R HALEY/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        

/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	5/6/22